DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/22 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dispensing device comprising gas source, mixing device, infusing device, first and second gas pressures and water source (claim 10)   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 1200, 1202,1204, 1206, 1208, 1210 has been used to designate both Fig. 12 and Fig. 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the reference signs in figs. 12 and 13 are not matched in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 10, a  dispensing device comprising a gas source, a mixing device, an infusing device, first and second gas pressures and a water source is not described in the original specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 2, “the mixing device” lacks antecedent basis.
In lines 4-5, it cannot be determined whether “a mixing device” is the same with “the mixing device” in line 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,  9, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (9,499,390) in view of Giardino et al. (10,785,996).
Newton et al. disclose, in fig. 22, 
Re-claims 1, 17, a dispensing device comprising:
a first gas pressure  60 one or more gases to an
infusing device 12;
a product unit 22 configured to transmit one or more products to the infusing device  12 via a second gas pressure 22, where the second gas pressure travels through a CFValve 28; and
a dispensing area  36 for dispensing a mixture generated via the infusing device 12 from a product unit input, and a gas source input. 
Newton et al. lack to disclose the first and second gas pressures being transmitted from a gas source.
Giardino et al. teach, in fig. 12, a first gas pressure 204 to and infusion device 20, and a second gas pressure 205 to transmit a produce 200 the infusion device 20; wherein disclose the first and second gas pressures being transmitted from a gas source 198.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Giardino et al., to modify the invention of Newton et al. with the first and second gas pressure being transmitted from a gas source as the pressure source  for  gas pressures in a dispensing device.
Re-claims 2, 9, 19 and 20,  Giardino et al. teach the product can be coffee,  the pressure gas including Nitrogen, and the  dispensing device including a cooling device 226, 227.
Re-claims 3, 4, 18, Newton et al. disclose a flow rate of the mixture out of the dispensing area is 1.0 ounce per second or 2.0 ounces per second (see col. 4, lines 20-23). 
Re-claim 5 and 6, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Newton et al. in view of Giardino with the flow rate of the mixture out of the dispensing area is 0.25 ounce per second or 3 ounces per second, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA1980).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (9,499,390) in view of Giardino, and further in view of Newton et al. (6,026,850).
Newton et al. (6,026,850) teach, figs. 1-3, a CFValve 10 being a regulating valve for maintaining a substantially constant flow of fluid from a variable pressure fluid supply to a fluid outlet, the CFValve including: a) a housing having axially aligned inlet and outlet ports adapted to be connected respectively to the variable fluid supply and the fluid outlet; b) a diaphragm chamber interposed between the inlet and the outlet ports, the inlet port being separated from the diaphragm chamber by a barrier wall, the barrier wall having a first passageway extending therethrough from an inner side facing the diaphragm chamber to an outer side facing the inlet port; c) a cup contained within the diaphragm chamber, the cup having a cylindrical side wall extending from a bottom wall facing the outlet port to a circular rim surrounding an open mouth facing the inner side of the barrier wall, the cylindrical side and bottom walls of the cup being spaced inwardly from adjacent interior surfaces of the housing to define a second passageway connecting the diaphragm chamber to the outlet port; d) a resilient disc-shaped diaphragm closing the open mouth of the cup, the diaphragm being axially supported by the circular rim and having a peripheral flange overlapping the cylindrical side wall; e) a piston assembly secured to the center of the diaphragm, the piston assembly having a cap on one side of the diaphragm facing the inner side of the barrier wall, and a base suspended from the opposite side of the diaphragm and projecting into the interior of the cup; f) a stem projecting from the cap through the first passageway in the barrier wall to terminate in a valve head, the valve head and the outer side of the barrier wall being configured to define a control orifice connecting the inlet port to the diaphragm chamber via the first passageway; and g) a spring device in the cup coacting with the base of the piston assembly for resiliently urging the diaphragm into a closed position against the inner side of the barrier wall to thereby prevent fluid flow from the inlet port via the first passageway into the diaphragm chamber, the spring device being responsive to fluid pressure above a predetermined level applied to the diaphragm via the inlet port and
the first passageway by accommodating movement of the diaphragm away from the inner side of the barrier wall, with the valve head on the stem being moved to adjust the size of the control orifice, thereby maintaining a constant flow of fluid from the inlet port through the first and second passageways to the outlet port for delivery to the fluid outlet.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius (3,460,713) in view of Newton et al. (9,499,390).
Cornelius discloses, in fig. 2, 
Re-claims  10 and 15, a dispensing device comprising: a gas source 22 configured to transmit one or more gases to the mixing device 35 via an infusing device 12 based on a first gas pressure 26 ; a syrup unit 25 including a valve configured to transmit one or more syrups to a mixing device based on a second gas pressure 24 ; a water source 13  configured to transmit water to the mixing device; 
a dispensing area  36 for dispensing a mixture generated via the mixing device from a syrup unit input, a water source input, and a gas source input.
Cornelius lacks to disclose the syrup unit including a CFValve; and the water source or gas source including a second CFValve.
Newton et al. teach, in fig. 2, a dispensing device comprising a product unit  26 including a CFVale 28, and a water source 12 including a second CFvalve 16.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Newton et al., to modify the invention of Cornelius with the syrup unit including a CFValve; and the water source or gas source including a second CFValve, to control the flowing of the liquid through the valve under constantly rate and pressure.
Re-claims 11-14, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Cornelius in view of Newton et al. with the flow rate of the mixture out of the dispensing area as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA1980).


Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer  (2010/0127015) ) in view of Newton et al. (9,499,390).
Boyer discloses, in fig. 1, 
Re-claims  10 and 15, a dispensing device comprising: a gas source 26 configured to transmit one or more gases to the mixing device 46 via an infusing device 32  based on a first gas pressure  ; a syrup unit 24 including a valve configured to transmit one or more syrups to a mixing device based on a second gas pressure 28 ; a water source 22  configured to transmit water to the mixing device; 
a dispensing area  60 for dispensing a mixture generated via the mixing device from a syrup unit input, a water source input, and a gas source input.
Boyer lacks to disclose the syrup unit including a CFValve; and the water source or gas source including a second CFValve.
Newton et al. teach, in fig. 2, a dispensing device comprising a product unit  26 including a CFVale 28, and a water source 12 including a second CFvalve 16.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Newton et al., to modify the invention of Boyer with the syrup unit including a CFValve; and the water source or gas source including a second CFValve, to control the flowing of the liquid through the valve under constantly rate and pressure.
Re-claims 11-14, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Boyer in view of Newton et al. with the flow rate of the mixture out of the dispensing area as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA1980).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelius (3,460,713) in view of Newton et al. (9,499,390), and further in view of Newton et al. (6,026,850).
Newton et al. (6,026,850) teach, figs. 1-3, a CFValve comprising limitations as claimed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer in view of Newton et al. (9,499,390), and further in view of Newton et al. (6,026,850).
Newton et al. (6,026,850) teach, figs. 1-3, a CFValve comprising limitations as claimed.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-20 have been considered but are moot in new ground rejections as alleged above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        August 4, 2022